Title: To George Washington from William Gordon, 29 August 1796
From: Gordon, William
To: Washington, George


        
          My dear Sir
          St Neots Hunts [England] Augt 29. 1796.
        
        The most cordial congratulations attend your Excellency on your firm & successful conduct during the last Session. The United States are as much indebted to you for the same, as for procuring them a treaty with Great Britain; truly & greatly advantageous, though it may not equal the sanguine wishes of many; still infinitely preferable to a rupture, which would have ruined multitudes, benefited but very few comparatively, & might have endangered your national existence. Under God, you have been the happy instrument of saving your country twice; first in a time of war, & now in a time of peace.
        I contemplate your retirement from the Presidency at the close of your second tour of service, with no small pleasure; under the persuasion, that it will not only redound to your credit, equally with your quitting the military command after you had seen the war brought to an honorable conclusion; but put you in possession of that retired private life, of which you are so desirous. Yours will be in truth Otium cum Dignitate. May you long find the sweets of it; & while you are enjoying earthly comforts, experience the pleasures of religion; & by meditation & the various acts of devotion prescribed in the sacred Oracles, be preparing for the eternal glories & joys of heaven, which every real christian is promised by his divine Leader, the Captain of his salvation, the King of kings & the Lord of lords!
        This will be accompanied with a small miniature coloured print of me. I sat for the original painting, before Mr Jay had his first audience, & in the adjoining street, which gave me the opportunity of seeing him oftener than I should otherwise have done. You will be pleased to accept of it & Wyvill’s Correspondence with Pitt, as a small token of that sincere affection which I bear towards you. Mrs Gordon & Self enjoy, through the goodness of our heavenly Father, no small share of health, considering that we are in the sixty eighth year of our pilgrimage. It is our wish & prayer, that you & your Lady may be equally favored, & if it pleases God even more so.
        We are much obliged to your Excellency for the kind notice you took of our nephew Oliver Field. His father died the last friday in his 78th year.
        
        In Great Britain our gathering storm seems to be thickening apace over the heads of the inhabitants. And, old as I am, were my circumstances sufficient for my living in a state of independence, I should be strongly inclined to prepare for a removal next spring, if spared, & should we not have a peace, of which I have no idea; for I suppose the French terms will be—The restoration of all taken from France & her ally the Dutch—& that these we shall not consent to, while we can continue the war which our rulers may attempt doing, till a national convulsion exists & hazards every thing.
        Your Excellency & Lady will be pleased to accept of our most affectionate regards. I remain Dear Sir, Your sincere friend & humble servant
        
          William Gordon
        
      